Opinion by
Judge Wilkinson,
This case involves the same issue as was raised in Workmen’s Compensation Appeal Board and Klebick v. Commonwealth of Pennsylvania, 19 Pa. Commonwealth Ct. 499, 338 A.2d 758 (1975). In this case, claimant was found to have a permanent total disability caused by anthraco-silicosis. The competent medical evidence relied upon by the referee was that claimant’s disability was a result of his total and cumulative exposure to dust in the mines over a period of 32 years. Since claimant was last employed in the mines on September 30, 1973, his exposure to the hazard of an occupational disease after June 30, 1973, caused in part his disability, and the *497award of compensation was, therefore, proper. Klebick, supra.
Accordingly, we enter the following
Order
Now, June 5, 1975, the order of the Workmen’s Compensation Appeal Board, dated January 16, 1975, affirming the referee’s award of compensation to John J. Pie-ban, is hereby affirmed.